



Exhibit 10.1




























ACQUISITION AGREEMENT




BY AND AMONG




US WIRELESS ONLINE, INC.




AND

VOIP WORKS LLC

AND

THE MEMBERS OF

VOIP WORKS LLC

























DATED AS OF APRIL 15, 2005





1

















ACQUISITION AGREEMENT




ACQUISITION AGREEMENT, dated as of April 15, 2005, by and among US WIRELESS
ONLINE, INC (“US WIRELESS”), a Nevada corporation and VOIP WORKS LLC, (“VPW”) an
Ohio limited liability company, and the MEMBERS OF VOIP WORKS LLC. (“MEMBERS”).

WHEREAS, US WIRELESS is a corporation organized under the laws of the State of
Nevada and is a reporting issuer with the Securities and Exchange Commission
(SEC) pursuant to Section 15(d) of the Securities Exchange Act of 1934, as
amended (the Exchange Act);

WHEREAS, MEMBERS own 100% Membership Interests (the "Interests") of VPW, and

WHEREAS, MEMBERS believe it is in their best interest to exchange the Interests
for shares of the Common Stock, par value $.001 per share, of US WIRELESS along
with cash, upon the terms and subject to the conditions set forth in this
Agreement;

NOW, THEREFORE, in consideration of the mutual terms, conditions and other
agreements set forth herein, the parties hereto hereby agree as follows:

ARTICLE I

EXCHANGE OF INTERESTS FOR COMMON STOCK AND CASH




Section 1.1

Agreement to Exchange Interests for Common Stock and Cash.  

On the Closing Date (as hereinafter defined) and upon the terms and subject to
the conditions set forth in this Agreement, MEMBERS shall sell, assign,
transfer, convey and deliver their Interests representing 100% of the Membership
Interests of VPW to US WIRELESS, and US WIRELESS shall accept the Interests from
the MEMBERS in exchange for the shares of Common Stock as defined below along
with a cash payment of $10,000.00.  




Section 1.2

Closing.

The closing of such exchange (the "Closing") shall take place at 10:00 a.m E.S.T
on the first business day after the conditions to closing set forth in Articles
VI and VII have been satisfied or waived, or at such other time and date as the
parties hereto shall agree in writing (the "Closing Date"), at the location
decided by the parties subsequent to the signing of this Agreement.  At the
Closing, MEMBERS certify to US WIRELESS the transfer of their Interests as
evidenced on the records of VPW.  In full consideration and exchange for the
Interests, US WIRELESS shall deliver to MEMBERS shares of the Common Stock, par
value $.001 per share (the "Common Stock") of US WIRELESS as follows:





2

















The number of shares of US WIRELESS to be issued to the MEMBERS to acquire 100%
of the Membership Interests of VPW will be that amount of shares equal to
$80,000.  Such stock value  to be set at the average closing price of the five
trading days immediately prior to the Closing date of this transaction, but not
less than $0.20 per share or greater than $0.40 per share.  Immediately before
the Closing, VPW will provide to US WIRELESS a full and complete list of all
shares to be issued to the MEMBERS of VPW at the Closing.

Provided that VPW delivers certifications of Interests by MEMBERS representing
100% of VPW’s Membership Interests, the Closing shall take place, provided
however that if closing has not occurred by April 30, 2005, either VPW or US
WIRELESS may terminate this Agreement by written notice to the other parties,
and no party shall be liable for any damages.  

Upon Closing, VPW shall become a wholly owned subsidiary of US WIRELESS.  The
parties agree to co-operate with each other to conclude the affairs of the
members interest, including but not limited to maintaining a checking account in
VPW's name until such time as it is no longer necessary.

Upon Closing, US WIRELESS shall enter employment agreements with the Members
with terms to be negotiated prior to or at the Closing of this Agreement.

ARTICLE II

REPRESENTATIONS AND WARRANTIES OF VPW

AND MEMBERS




VPW and MEMBERS hereby represent, warrant and agree as follows:




Section 2.1

Organization.




a.

VPW is a limited liability company duly organized, validly existing and in good
standing under the laws of the State of Ohio, and has all requisite power and
authority to own its properties and assets and to conduct its business as now
conducted and is duly qualified to do business in good standing in each
jurisdiction in which the nature of the business conducted by VPW or the
ownership or leasing of its properties makes such qualification and being in
good standing necessary, except where the failure to be so qualified and in good
standing will not have a material adverse effect on the business, operations,
properties, assets, condition or results of operation of VPW  (a "VPW  Material
Adverse Effect");  




b.

Copies of the Articles of Organization and Operating Agreement of VPW, with all
amendments thereto to the date hereof, have been furnished to US WIRELESS, and
such copies are accurate and complete as of the date hereof.  The minute books
of VPW are current as required by law, contain the minutes of all meetings of
the Members from date of incorporation to this date, and adequately reflect all
material actions taken by the Members of VPW.





3




















Section 2.2

Capitalization of the Company

The authorized membership of VPW consists of _____ Membership Interests.  As of
the closing, VPW’s Membership Interests will be issued on a fully diluted basis,
all of which will be duly authorized and validly issued, and fully paid and
non-assessable, including any Interests which may be issued upon exercise of
options, warrants, agreements, commitments, conversion rights, preemptive rights
or other rights to subscribe for, purchase or otherwise acquire any of the
Interests of VPW.

 

Section 2.3

Subsidiaries and Equity Investments.  Except as listed on an attachment hereto,
VPW has no subsidiaries or equity interest in any corporation, partnership or
joint venture.  




Section 2.4

Authorization and Validity of Agreements.  VPW has all requisite power and
authority to execute and deliver this Agreement, to perform its obligations
hereunder and to consummate the transactions contemplated hereby.  The execution
and delivery of this Agreement by VPW and the consummation of the transactions
contemplated hereby have been duly authorized by all necessary action and no
other proceedings on the part of VPW are necessary to authorize this Agreement
or to consummate the transactions contemplated hereby.  




Section 2.5

No Conflict or Violation.

The execution, delivery and performance of this Agreement by VPW and MEMBERS
does not and will not violate or conflict with any provision of the Articles of
Organization or Operating Agreement of VPW, and does not and will not violate
any provision of law, or any order, judgment or decree of any court or other
governmental or regulatory authority, nor violate nor will result in a breach of
or constitute (with due notice or lapse of time or both) a default under or give
to any other entity any right of termination, amendment, acceleration or
cancellation of any contract, lease, loan agreement, mortgage, security
agreement, trust indenture or other agreement or instrument to which VPW or
MEMBERS is a party or by which any of them is bound or to which any of its or
their respective properties or assets is subject, nor will result in the
creation or imposition of any lien, charge or encumbrance of any kind whatsoever
upon any of the properties or assets of VPW, nor will result in the
cancellation, modification, revocation or suspension of any of the licenses,
franchises, permits to which VPW is bound.




Section 2.6

Consents and Approvals

Attached hereto is a true and complete list of any consent, waiver,
authorization or approval of any governmental or regulatory authority, domestic
or foreign, or of any other person, firm or corporation, and each declaration to
or filing or registration with any such governmental or regulatory authority,
that is required in connection with the execution and delivery of this Agreement
by VPW and MEMBERS or the performance by VPW and MEMBERS of its or their
obligations hereunder.








4

















Section 2.7

Financial Statements.  VPW was organized in the State of Ohio on ______  ___,
______ and commenced operations at that time. VPW will furnish to US WIRELESS,
on or before closing, un-audited financial statements and on or before sixty
(60) days following to closing, un-audited financial statements from inception
to the current date or as of the end of the most recent fiscal year if such date
is different, (the financial statements being hereinafter referred to as the
"Financial Statements"). The Financial Statements, including the notes thereto
will be:




i.

prepared in accordance with generally accepted accounting principles;




ii.

present fairly, in all material aspects, the financial position, results of
operations and changes in financial position of VPW , as of such date and for
the periods then ended;




iii.

are complete, correct and in accordance with the books of account and records of
VPW ;




iv.

can be reconciled with the financial statements and the financial records
maintained and the accounting methods applied VPW  for federal income tax
purposes; and




v.

contain all entries recommended by VPW 's Accountants.




Section 2.8

Absence of Certain Changes or Events.

Since its inception and except as set forth in an attachment hereto:




(a)

VPW has operated in the ordinary course of business consistent with past
practice and there has not been any material adverse change in the assets,
properties, business, operations, prospects, net income or conditions financial
or otherwise of VPW.  VPW  does not know or has reason to know of any event,
condition, circumstance or prospective development which threatens or may
threaten to have a material adverse effect on the assets, properties,
operations, prospects, net income or financial condition of VPW;




(b)

There has not been any substantive change in any method of accounting or
accounting practice of VPW;




(c)

There has not been any declarations, setting aside or payment of dividends or
distributions with respect to Interests of VPW  or any redemption, purchase or
other acquisition of any other VPW 's Interests; and




(d)

There has not been an increase in the compensation payable or to become payable
to any Member of VPW.





5

















Section 2.9

Tax Matters.

All returns, reports, or information return or other document (including any
relating or supporting information) required to be filed before the Closing in
respect of VPW has been filed, and VPW has paid, accrued or otherwise adequately
reserved for the payment of all Taxes required to be paid in respect of the
periods covered by such returns and has adequately reserved for the payment of
all Taxes with respect to periods ended on or before the Closing for which tax
returns have not yet been filed.  All Taxes of VPW have been paid or adequately
provided for, and VPW knows of no proposed additional tax assessment against VPW
not adequately provided for in the Financial Statements.  No deficiency for any
Taxes has been asserted or assessed by a taxing authority against VPW, there is
no outstanding audit examination, deficiency or refund litigation with respect
to any Taxes of VPW.  In the ordinary course, VPW makes adequate provision on
its books for the payment of Taxes (including for the current fiscal period)
owed by VPW.  VPW has not executed an extension or waiver of any statute of
limitations on the assessment or collection of tax that is currently in effect.




"Taxes" shall, for purposes of this Agreement, mean all taxes however
denominated, including any interest, penalties or addition to tax that may
become payable in respect thereof, imposed by any governmental body which taxes
shall include, without limiting the generality of the foregoing, all income
taxes, payroll and employee withholding taxes, unemployment insurance, social
security, sales and use taxes, excise taxes, franchise taxes, receipts taxes,
occupations taxes, real and personal property taxes, stamp taxes, transfer
taxes, workman's compensation taxes and any other obligation of the same or a
similar nature.




Section 2.10.

Absence of Undisclosed Liabilities.

Except as set forth in an attachment hereto VPW has no indebtedness or
liability, absolute or contingent, known or unknown, which is not shown or
provided for on the balance sheet of VPW as of that date included in the
Financial Statements other than liabilities incurred or accrued in the ordinary
course of business since inception.  Except as shown in such balance sheets or
in the notes to the Financial Statements, VPW is not directly or indirectly
liable upon or with respect to (by discount, repurchase agreements or
otherwise), or obligated in any other way to provide funds in respect of, or to
guarantee or assume, any debt, obligation or dividend of any person.




Section 2.11

Interests in Real Property.

Except as listed in attachment hereto does not own any item of real property.




Section 2.12

Personal Property

VPW owns all personal property ("Personal Property") purported to be owned by it
as of the date hereof, in each case free and clear of all Liens, except for
those Liens described in an attachment hereto.  All of the Personal Property
owned or leased by, and commonly used or necessary for or in the operations of
VPW:  (i) is in such operating condition repair as may be necessary to carry on
the business of VPW as it is now being conducted, subject only to ordinary wear
and tear; and (ii) is sufficient, in the aggregate, for all purposes of the
business of VPW.








6

















Section 2.13

Licenses, Permits and Governmental Approvals.

VPW has all licenses, permits, franchises, authorizations and approvals issued
or granted to VPW by any federal, state or local government, or any department,
agency, board, commission, bureau or instrumentality of any of the foregoing
(the "Licenses and Permits"), required to operate its business now being
conducted.  Each License and Permit is valid and in full force and effect, and,
to VPW 's best knowledge, is not subject to any pending or threatened
administrative or judicial proceeding to revoke, cancel, suspend or declare such
License and Permit invalid in any respect.  The Licenses and Permits are
sufficient and adequate in all material respects to permit the continued lawful
conduct of VPW 's business in the manner now conducted and as has been proposed
by VPW to be conducted.  Except as set forth in Schedule 2.13, no such License
and Permit will in any way be affected by, or terminate or lapse by reason of
the transactions contemplated by this Agreement.




Section 2.14

Compliance with Law.

The operations of VPW have been conducted in accordance with all applicable
laws, regulations, orders and other requirements of all courts and other
governmental or regulatory authorities having jurisdiction over VPW and its
assets, properties and operations, including, without limitation, all such laws,
regulations, orders and requirements promulgated by or relating to consumer
protection, equal opportunity, health, environmental protection, architectural
barriers to the handicapped, fire, zoning and building and occupation safety
except where such non-compliance would not have a VPW  Material Adverse Effect.
 VPW  has not received notice of any violation of any such law, regulation,
order or other legal requirement, and is not in default with respect to any
order, writ, judgment, award, injunction or decree of any national, state or
local court or governmental or regulatory authority or arbitrator, domestic or
foreign, applicable to VPW  or any of its assets, properties or operations.  




Section 2.15.

Litigation.

Except as set forth on an attachment hereto, there are no claims, actions,
suits, proceedings, labor disputes or investigations pending or, to the best of
the VPW 's knowledge, threatened before any federal, state or local court or
governmental or regulatory authority, domestic or foreign, or before any
arbitrator of any nature, brought by or against VPW or any of its officers,
directors, employees, agents or affiliates involving, affecting or relating to
any assets, properties or operations of VPW or the transactions contemplated by
this Agreement, nor is any basis known to it for any such action, suit,
proceeding or investigation.  Schedule 2.15 sets forth a list and a summary
description of all such pending actions, suits, proceedings, disputes or
investigations.  Neither VPW nor any of its assets or properties is subject to
any order, writ, judgment, award, injunction or decree of any country, judicial,
state or local court or governmental or regulatory authority or arbitrator, that
would have a VPW Material Adverse Effect on its assets, properties, operations,
prospects, net income or financial condition or which would or might interfere
with the transactions contemplated by this Agreement.








7

















Section 2.16

Contracts.

Attached hereto is a true and complete list of all material contracts,
agreements and other instruments to which VPW is a party or otherwise relating
to or affecting any of its assets, properties or operations, including, without
limitation, all written or oral, express or implied, material, (a) contracts,
agreements and commitments not made in the ordinary course of business; (b)
purchase and supply contracts; (c) contracts, loan agreements, repurchase
agreements, mortgages, security agreements, trust indentures, promissory notes
and other documents or arrangements relating to the borrowing of money or for
lines of credit; (d) leases and subleases of real or personal property; (e)
agreements and other arrangements for the sale of any assets other than in the
ordinary course of business or for the grant of any options or preferential
rights to purchase any assets, property or rights; (f) contracts or commitments
limiting or restraining VPW  from engaging or competing in any lines of business
or with any person, firm, or corporation; (h) partnership and joint venture
agreements; and (i) all amendments, modifications, extensions or renewals of any
of the foregoing (the foregoing contracts, agreements and documents are
hereinafter referred to collectively as the "Commitments" and individually as a
"Commitment").  Each Commitment is valid, binding and enforceable against the
parties thereto in accordance with its terms, and in full force and effect on
the date hereof.  VPW has performed all obligations required to be performed by
it to date under, and is not in default in respect of, any Commitment, and to
VPW 's best knowledge no event has occurred which, with due notice or lapse of
time or both, would constitute such a default.  To the best of VPW 's knowledge,
no other party to any Commitment is in default in respect thereof, and no event
has occurred which, with due notice or lapse of time or both, would constitute
such a default.  




Section 2.17

Employee Plans.

Attached hereto is are lists any and every pension, savings, retirement,
severance health, insurance or other employee benefit plan (collectively
referred to herein as the "Plans") which VPW maintains, or has any obligation to
contribute to and VPW  is in compliance with such plans.




Section 2.18

Insurance.

Attached hereto is a complete list of the insurance and the aggregate coverage
amount and type and generally applicable deductibles of all policies of title,
liability, fire, casualty, business interruption, workers' compensation,
disability and other forms of insurance insuring the properties, assets and
operations of the business of VPW.  Except as set forth in an attachment hereto,
all such policies and bonds are in full force and effect, underwritten by
financially sound and reputable insurers (to VPW 's best knowledge) and
sufficient for all applicable requirements of law and will not in any way be
effected by or terminated or lapsed by reason of the consummation of the
transactions contemplated by this Agreement.  VPW is not in material default
under any provisions of any such policy of insurance and has not received notice
of cancellation of any such insurance. Except as set forth in an attachment
hereto, there is no claim by VPW pending under any of such policies or bonds as
to which coverage has been questioned, denied or disputed by the underwriters of
such policies or bonds.

 





8

















Section 2.19

Environmental Matters.

VPW has obtained and maintained in effect all licenses, permits and other
authorizations required under all applicable laws, regulations and other
requirements of governmental or regulatory authorities relating to pollution or
to the protection of the environment ("Environmental Laws") and is in compliance
with all Environmental Laws and with all such licenses, permits and
authorizations except where the failure to comply would not have a VPW Material
Adverse Effect.  VPW has not performed or suffered any act  which could give
rise to, or has otherwise incurred liability to any person (governmental or not)
under any Environmental Laws, nor has VPW received notice of any such liability
or any claim therefor.




Section 2.20

Labor Matters.




a.

Except as set forth in an attachment hereto, as of the date hereof:  




i.

VPW is not a party to any outstanding employment agreements or contracts with
officers or employees that are not terminable at will, or that provide for the
payment of any bonus or commission;




ii.

VPW is not a party to any agreement, policy or practice that requires it to pay
termination or severance pay to salaried, non-exempt or hourly employees (other
than as required by law);




iii.

VPW is not a party to any collective bargaining agreement or other labor union
contract applicable to persons employed by VPW nor does VPW know of any
activities or proceedings of any labor union to organize any such employees.
 VPW has not breached or otherwise failed to comply with any provisions of any
employment or labor agreement, and there are no grievances outstanding
thereunder.




b.

Except as set forth in an attachment hereto:




i.

VPW is in compliance in all material respects with all applicable laws relating
to employment and employment practices, wages, hours, and terms and conditions
of employment;




ii

There is no unfair labor practice charge or complaint pending;




iii

There is no labor strike, material slowdown or material work stoppage or lockout
actually pending or, to VPW 's best knowledge, threatened against or affecting
VPW , and VPW  has not experienced any strike, material slow down or material
work stoppage, lockout or other collective labor action by or with respect to
employees of VPW  since August 20, 2003;





9

















iv

There are no charges with respect to or relating to VPW  pending before the
Equal Employment Opportunity Commission or any state, local or foreign agency
responsible for the prevention of unlawful employment practices;




v

VPW has received no formal notice from any federal, state, local or foreign
agency responsible for the enforcement of labor or employment laws of an
intention to conduct an investigation of VPW and no such investigation is in
progress.




Section 2.21

Disclosure.

This Agreement, the schedules hereto and any certificate attached hereto or
delivered in accordance with the terms hereby by or on behalf of VPW in
connection with the transactions contemplated by this Agreement, when taken
together, do not contain any untrue statement of a material fact or omit any
material fact necessary in order to make the statements contained herein and/or
therein not misleading.  




Section 2.22

Survival.

Each of the representations and warranties set forth in this Article II shall be
deemed represented and made by VPW at the Closing as if made at such time and
shall survive the Closing for a period terminating on the first anniversary
thereof.




Section 2.23

Non-Compete.



Each of the members of VPW hereby agree that upon the termination of their
employment and/or agent relationship with US Wireless they will not contact or
otherwise communicate with the customers of US Wireless in a manner that would
compete with the business interests of US Wireless, any of its affiliated
entities or its successors or assigns, and shall not do so directly or
indirectly, as an owner, officer, director, employee, consultant, or stockholder
of any wireless broadband service business or a business substantially similar
or competitive to the business of US Wireless.  This non-compete agreement shall
be in full force and effect for three years, commencing with the date of
employment termination.






ARTICLE III




REPRESENTATIONS AND WARRANTIES OF MEMBERS




The MEMBERS hereby represent, warrant and agree as follows:




Section 3.1

Title to Interests.

MEMBERS will have at the Closing, valid and marketable title to all of
Membership Interests, free and clear of any liens, claims, charges, security
interests or other legal or equitable encumbrances, limitations or restrictions.




Section 3.2

Authorization and Reliability of Agreement.  Each of the MEMBERS has the power
to enter into this Agreement and to carry out the obligations hereunder.  This
Agreement has been duly executed by MEMBERS, or their authorized
representatives, and constitutes the valid and binding obligation of MEMBERS and
is enforceable against MEMBERS in accordance with its terms.





10

















Section 3.3

Investment Representation.

MEMBERS are acquiring the shares of Common Stock of US WIRELESS for their own
account and have no present arrangement or agreement for the sale, pledge or
hypothecation of the shares of Common Stock of US WIRELESS to any person or firm
and MEMBERS have acknowledged, pursuant to separate representation agreement,
that they are acquiring the shares of Common Stock of US WIRELESS in good faith
for the purposes of investment, that the shares of Common Stock of US WIRELESS
have not been registered under the Securities Act of 1933, as amended, and that
they have agreed to the placement of a restrictive legend thereon.




Section 3.4

Non-Compete.



Each of the members of VPW hereby agree that upon the termination of their
employment and/or agent relationship with US Wireless they will not contact or
otherwise communicate with the customers of US Wireless or any affiliated entity
in a manner that would compete with the business interests of US Wireless or its
successors or assigns, and shall not do so directly or indirectly, as an owner,
officer, director, employee, consultant, or stockholder of any wireless
broadband service business or a business substantially similar or competitive to
the business of US Wireless.  This non-compete agreement shall be in full force
and effect for three years, commencing with the date of employment termination.



  




ARTICLE IV




REPRESENTATIONS AND WARRANTIES OF US WIRELESS




US WIRELESS represents warrants and agrees as follows:




Section 4.1

Corporate Organization.  US WIRELESS is a corporation duly organized, validly
existing and in good standing under the laws of the State of Nevada, and has all
requisite corporate power and authority to own its properties and assets and to
conduct its business as now conducted, and is duly qualified to do business in
good standing in each jurisdiction in where the nature of the business conducted
by US WIRELESS or the ownership or leasing of its properties makes such
qualification and being in good standing necessary, except where the failure to
be so qualified and in good standing will not have a material adverse effect on
the business, operations, properties, assets, condition or results of operation
of US WIRELESS  (a "US WIRELESS  Material Adverse Effect").  








11

















Section 4.2

Capitalization of US WIRELESS; Title to the Shares.   The authorized capital
stock of US WIRELESS consists of 100,000,000 shares of Common Stock, par value
$.001 per share, of which 51,214,575 shares are outstanding and 5,000,000 shares
of Class A Preferred Stock are outstanding as of the date hereof (the "US
WIRELESS Shares").  All of the outstanding shares of capital stock have been
duly authorized and validly issued, and are fully paid and non-assessable and no
personal liability attaches to the ownership thereof.  The US WIRELESS Shares
are the sole outstanding shares of capital stock of US WIRELESS, and there are
outstanding options, warrants, agreements, commitments, conversion rights,
preemptive rights or other rights to subscribe for, purchase or otherwise
acquire any of the shares of capital stock or any un-issued or treasury shares
of capital stock of US WIRELESS as identified in the Company’s filings with the
SEC.  




Section 4.3

Subsidiaries and Equity Investments.  US WIRELESS has no operating subsidiaries
other than those set forth in the Company’s filings with the SEC..




Section 4.4

Authorization and Validity of Agreements.

US WIRELESS has all corporate power and authority to execute and deliver this
Agreement, to perform its obligations hereunder and to consummate the
transactions contemplated hereby.  The execution and delivery of this Agreement
by US WIRELESS and the consummation of the transactions contemplated hereby have
been duly authorized by all necessary corporate action and no other corporate
proceedings on the part of US WIRELESS are necessary to authorize this Agreement
or to consummate the transactions contemplated hereby.  




Section 4.5

No Conflict or Violation.  The execution, delivery and performance of this
Agreement by US WIRELESS does not and will not violate or conflict with any
provision of the Articles of Incorporation or By-laws of US WIRELESS, and does
not and will not violate any provision of law, or any order, judgment or decree
of any court or other governmental or regulatory authority, nor violate nor will
result in a breach of or constitute (with due notice or lapse of time or both) a
default under or give to any other entity any right of termination, amendment,
acceleration or cancellation of any contract, lease, loan agreement, mortgage,
security agreement, trust indenture or other agreement or instrument to which US
WIRELESS is a party or by which it is bound or to which any of its respective
properties or assets is subject, nor will result in the creation or imposition
of any lien, charge or encumbrance of any kind whatsoever upon any of the
properties or assets of US WIRELESS, nor will result in the cancellation,
modification, revocation or suspension of any of the licenses, franchises,
permits to which US WIRELESS is bound.




Section 4.6

Consents and Approvals.

No consent, waiver, authorization or approval of any governmental or regulatory
authority, domestic or foreign, or of any other person, firm or corporation, and
each declaration to or filing or registration with any such governmental or
regulatory authority, is required in connection with the execution and delivery
of this Agreement by US WIRELESS or the performance by US WIRELESS of its
obligations hereunder.








12

















Section 4.7

Financial Statements.  US WIRELESS has furnished to VPW and MEMBERS, audited
financial statements as of and for the years ended on December 31, 2002 and
December 31, 2003, and the un-audited financial statements for the period ended
September 30, 2004 (the "Financial Statements"). The Financial Statements,
including the notes hereto:




i.

were prepared in accordance with generally accepted accounting principles;




ii.

present fairly, in all material respects, the financial position, results of
operations and changes in financial position of US WIRELESS as of such dates and
for the periods then ended;




ii.

are complete, correct and in accordance with the books of account and records of
US WIRELESS;




iii.

can be reconciled with the financial statements and the financial records
maintained and the accounting methods applied by US WIRELESS for federal income
tax purposes; and




iv.

contain all entries recommended by US WIRELESS 's Accountants.




Section 4.8.

Absence of Certain Changes or Events.

Since September 30, 2004:




a.  US WIRELESS does not know or has reason to know of any event, condition,
circumstance or prospective development which threatens or may threaten to have
a material adverse effect on the assets, properties, operations, prospects, net
income or financial condition of US WIRELESS;




b.  There has not been any substantive change in any method of accounting or
accounting practice of US WIRELESS;




c.  There have not been any declarations, setting aside or payment of dividends
or distributions with respect to shares of US WIRELESS or any redemption,
purchase or other acquisition of any other US WIRELESS's securities; and




d.  There has not been increase in the compensation payable or to become payable
to any director or officer of US WIRELESS.








13

















Section 4.9

Tax Matters.

All returns, reports, or information return or other document (including any
relating or supporting information) required to be filed before the Closing in
respect of US WIRELESS has been filed, and US WIRELESS has paid, accrued or
otherwise adequately reserved for the payment of all Taxes required to be paid
in respect of the periods covered by such returns and has adequately reserved
for the payment of all Taxes with respect to periods ended on or before the
Closing for which tax returns have not yet been filed.  All Taxes of US WIRELESS
have been paid or adequately provided for and US WIRELESS knows of no proposed
additional tax assessment against US WIRELESS not adequately provided for in the
Financial Statements.  No deficiency for any Taxes has been asserted or assessed
by a taxing authority against US WIRELESS, there is no outstanding audit
examination, deficiency or refund litigation with respect to any Taxes of US
WIRELESS.  In the ordinary course, US WIRELESS makes adequate provision on its
books for the payment of Taxes (including for the current fiscal period) owed by
US WIRELESS.   US WIRELESS has not executed an extension or waiver of any
statute of limitations on the assessment or collection of tax that is currently
in effect.




Taxes shall for purposes of this Agreement mean all taxes however denominated,
including any interest, penalties or addition to tax that may become payable in
respect thereof, imposed by any governmental body which taxes shall include,
without limiting the generality of the foregoing, all income taxes, payroll and
employee withholding taxes, unemployment insurance, social security, sales and
use taxes, excise taxes, franchise taxes, receipts taxes, occupations taxes,
real and personal property taxes, stamp taxes, transfer taxes, workman's
compensation taxes and any other obligation of the same or a similar nature.




Section 4.10

Absence of  Liabilities.  Except as listed on an attachment hereto, US WIRELESS
has no indebtedness or liability, absolute or contingent, known or unknown, of
any kind or nature not shown or provided for in the most recent Financial
Statement.  As of the Closing, US WIRELESS will have 51,214,575 shares of common
stock issued and outstanding other than the shares being issued to the Members
of VPW pursuant to this Agreement.




Section 4.11

Interests in Real Property.

US WIRELESS does not own or lease any real property, except for that listed on
an attachment hereto.




Section 4.12

Personal Property.

US WIRELESS owns all personal property ("Personal Property") purported to be
owned by it as of the date hereof, in each case free and clear of all Liens,
except for those Liens disclosed in the company’s filings with the SEC.  All of
the Personal Property owned or leased by, and commonly used or necessary for or
in the operations of US WIRELESS:  (i) is in such operating condition repair as
may be necessary to carry on the business of US WIRELESS as it is now being
conducted, subject only to ordinary wear and tear; and (ii) is sufficient, in
the aggregate, for all purposes of the business of US WIRELESS.




Section 4.13

Licenses, Permits and Governmental Approvals.

US WIRELESS owns no leases, licenses, permits, franchises, authorizations or
approvals, except those disclosed in the company’s filings with the SEC or those
listed on an attachment hereto.





14

















Section 4.14

Litigation.

Other than as disclosed in the Company’s filings with the SEC or listed on an
attachment hereto, there are no material claims, actions, suits, proceedings,
labor disputes or investigations pending or, to the best of the US WIRELESS 's
knowledge, threatened before any federal, state or local court or governmental
or regulatory authority, domestic or foreign, or before any arbitrator of any
nature, brought by or against US WIRELESS or any of its officers, directors,
employees, agents or affiliates involving, affecting or relating to any assets,
properties or operations of US WIRELESS or the transactions contemplated by this
Agreement, nor is any basis known to US WIRELESS for any such action, suit,
proceeding or investigation except as described in the Company’s filings with
the SEC or as otherwise previously disclosed.   Neither US WIRELESS nor any of
its assets or properties is subject to any order, writ, judgment, award,
injunction or decree of any federal, state or local court or governmental or
regulatory authority or arbitrator, that would have a US WIRELESS Material
Adverse Effect on its assets, properties, operations, prospects, net income or
financial condition or which would or might interfere with the transactions
contemplated by this Agreement.




Section 4.15

Contracts.

Other than as disclosed in the Company’s filings with the SEC or listed on an
attachment hereto, US WIRELESS is not a party to any agreement.




Section 4.16

Investment Intent.

The Shares will be acquired hereunder solely for the account of US WIRELESS, for
investment, and not with a view to the resale or distribution thereof.




Section 4.17

SEC Matters.

US WIRELESS has filed with the SEC all reports (collectively, the “SEC
Documents”) required to be filed by reporting companies pursuant to the
Securities Exchange Act of 1934 (the “Exchange Act”).  As of their respective
filing dates, the SEC Documents complied in all material respects with the
requirements of the Exchange Act, each as in effect on the date so filed, and at
the time filed with the SEC none of the SEC Documents contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading.  The financial
statements of US WIRELESS included in the SEC Documents comply as of their
respective dates as to form in all material respects with the then applicable
accounting requirements and the published rules and regulations of the SEC with
respect thereto, have been prepared in accordance with generally accepted
accounting principles (except in the case of the un-audited statements, as
permitted by Form 10-QSB under the Exchange Act) applied on a consistent basis
during the periods involved (except as may be indicated therein or in the notes
thereto) and fairly present in all material respects the financial position of
US WIRELESS as at the dates thereof and the results of operations and cash flows
for the periods then ended (subject, in the case of un-audited statements, to
normal year-end audit adjustments and to any other adjustments described
therein).   US WIRELESS has complied with all laws, rules and regulations
applicable to the issuance of its shares of common stock.  








15

















Section 4.18

Disclosure.

This Agreement, the schedules hereto and any certificate attached hereto or
delivered in accordance with the terms hereby by or on behalf of US WIRELESS in
connection with the transactions contemplated by this Agreement, when taken
together, do not contain any untrue statement of a material fact or omit any
material fact necessary in order to make the statements contained herein and/or
therein not misleading.  




Section 4.19

Survival.

Each of the representations and warranties set forth in this Article IV shall be
deemed represented and made by US WIRELESS at the Closing as if made at such
time and shall survive the Closing for a period terminating on the first
anniversary hereof.




Section 4.20

Ongoing Compensation.

It is hereby acknowledged and agreed that the members of VPW shall be paid
commissions at such rates and as agreed and documented by the parties on all
future revenue generated from customer contracts secured by the members of VPW
before and after the Closing.  All commissions earned by VPW members will be
allocated equally among the MEMBERS and paid (50% to each) monthly to the MEMBER
or his successors, assigns or estate as the case may be.  US Wireless, and its
successors and/or assigns, shall pay the above referenced commissions for as
long as the underlying customers continue to make payments to US Wireless
regardless of the employment status or future relationship between the members
of VPW and US Wireless and its successors and/or assigns.  

 

Section 4.21

Corporation with Public Sales.

It is hereby acknowledged and agreed that US Wireless will not attempt to
restrict or otherwise take action to prevent the sale of stock issued to the
MEMBERS under this agreement so long as any filing to sell such sales is made in
compliance with Rule 144 and accompanied by a valid opinion letter.  

   




ARTICLE V




COVENANTS




Section 5.1

Certain Changes and Conduct of Business.

From and after the date of this Agreement until the Closing, US WIRELESS and VPW
shall engage in no activities other than those in conformity with this
Agreement.




Section 5.2

Access to Properties and Records.

VPW shall afford US WIRELESS, and US WIRELESS shall afford to VPW 's
accountants, counsel and representatives full access during normal business
hours throughout the period prior to the Closing Date (or the earlier
termination of this Agreement) to all of such parties properties, books,
contracts, commitments and records and, during such period, shall furnish
promptly to the requesting party all other information concerning the other
party's business, properties and personnel as the requesting party may
reasonably request, provided that no investigation or receipt of information
pursuant to this Section 5.2 shall affect any representation or warranty of or
the conditions to the obligations of any party.





16

















Section 5.3

Public Announcement.

Within four days of Closing, with the assistance of VPW, US WIRELESS shall file
with the SEC a Form 8-K describing the share exchange transaction.  Unless
otherwise required by applicable law or approved by both US WIRELESS and VPW,
the parties hereto shall consult with each other before issuing any other notice
or press release or otherwise making any public statements with respect to this
Agreement and shall not issue any such press release or make any such public
statement prior to such consultation.




Section 5.4

Agent Agreements.  On the date of the Closing, US WIRELESS shall enter
employment agreements with the Members with terms to be negotiated prior or at
closing of this Agreement.




ARTICLE VI




CONDITIONS TO CLOSING




Section 6.1      The respective obligations of each party to effect the
transactions contemplated herein shall be subject to the satisfaction at or
prior to the Closing of the following conditions, any or all of which be waived,
in whole or in part, to the extent permitted by applicable law.




a.

The obligations of US WIRELESS to effect the transactions contemplated herein
shall be subject to the satisfaction at or prior to the Closing of the following
conditions, any or all of which may be waived, in whole or in part, to the
extent permitted by applicable law:




(i)

Each of the representations and warranties of VPW contained in this Agreement
shall be true and correct in all material respects as of the Closing, except
that those representations and warranties which address matters only as of a
particular date shall remain true and correct in all material respects as of
such date.  US WIRELESS shall have received a certificate from the Majority
Member of VPW to such effect.




(ii)

VPW shall have performed or complied in all material respects with all
agreements and covenants required by this Agreement to be performed or complied
with by it on or prior to the Closing.  US WIRELESS shall have received a
certificate from the Majority Member of VPW to such effect.




b.

The obligations of VPW to effect the transactions contemplated herein shall be
subject to the satisfaction at or prior to the Closing of the following
conditions, any or all of which may be waived, in whole or in part, to the
extent permitted by applicable law:








17

















(i)

Each of the representations and warranties of US WIRELESS contained in this
Agreement shall be true and correct in all material respects as of the Closing,
except, that those representations and warranties which address matters only as
of a particular date shall remain true and correct in all material respects as
of such date.  VPW shall each have received a certificate of the principal
executive officer of US WIRELESS to such effect.




(ii)

US WIRELESS shall have performed or complied in all material respects with all
agreements and covenants required by this Agreement to be performed or complied
with by it on or prior to the Closing.  VPW shall have received a certificate of
the principal executive officer of US WIRELESS to such effect.




(iii)

US WIRELESS shall put into effect an agent agreement with the Members.  




(iv)

VPW shall have received the consent to this Agreement from one hundred percent
(100%) of its Members.




(v)

US WIRELESS shall deliver to VPW a copy of its instruction letter to its
transfer agent authorizing the issuance of the shares to be issued pursuant to
this Agreement.




(vi)

US WIRELESS’s common stock shall be trading on the OTC Bulletin Board without
extension on its symbol.




ARTICLE VII




MISCELLANEOUS PROVISIONS




Section 7.1

Survival of Provisions.

The respective representations, warranties, covenants and agreements of each of
the parties to this Agreement (except covenants and agreements which are
expressly required to be performed and are performed in full on or before the
Closing Date) shall survive the Closing Date and the-consummation of the
transactions contemplated by this Agreement.  In the event of a breach of any of
such representations, warranties or covenants, the party to whom such
representations, warranties or covenants have been made shall have all rights
and remedies for such breach available to it under the provisions of this
Agreement or otherwise, whether at law or in equity, regardless of any
disclosure to, or investigation made by or on behalf of such party on or before
the Closing Date.








18

















Section 7.2

Successors and Assigns

No Third-Party Beneficiaries. This Agreement shall inure to the benefit of, and
be binding upon, the parties hereto and their respective successors and assigns;
provided, however, that no party shall assign or delegate any of the obligations
created under this Agreement without the prior written consent of the other
party.  




Section 7.3

Fees and Expenses.

Except as otherwise expressly provided in this Agreement, all legal and other
fees, costs and expenses incurred in connection with this Agreement and the
transactions contemplated hereby shall be paid by the party incurring such fees,
costs or expenses.  




Section 7.4

Legal Action.

This Agreement shall be construed under and in accordance with the laws of the
Commonwealth of Kentucky.  Venue of any action to enforce any of the terms or
conditions of this Agreement shall be brought in the Jefferson Circuit Court in
Louisville, Kentucky, and all Parties submit to such jurisdiction, expressly
waiving whatever rights may correspond by reason of present or future domicile.
 In furtherance of the foregoing, all parties hereby agree to service (in
addition to all other lawful means) by U.S. Mail at their addresses as they may
specify from time-to-time in writing to the other, and such service shall be
deemed effective upon the earlier of actual receipt or seven (7) days from the
date of posting.  In the event of a dispute under this Agreement resulting in
litigation, the prevailing party shall recover attorneys fee and costs incurred
as a result of the litigation.




Section 7. 5

Entire Agreement.

This Agreement, together with the exhibits hereto, represents the entire
agreement and understanding of the parties with reference to the transactions
set forth herein and no representations or warranties have been made in
connection with this Agreement other than those expressly set forth herein or in
the exhibits, certificates and other documents delivered in accordance herewith.
 This Agreement supersedes all prior negotiations, discussions, correspondence,
communications, understandings and agreements between the parties relating to
the subject matter of this Agreement and all prior drafts of this Agreement, all
of which are merged into this Agreement.  No prior drafts of this Agreement and
no words or phrases from any such prior drafts shall be admissible into evidence
in any action or suit involving this Agreement.




Section 7.6

Counterparts.

This Agreement may be executed simultaneously in one or more

counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.




US WIRELESS ONLINE, INC.







By: /s/ Michael D. Marlowe

Michael D. Marlowe, CDO










VOIP WORKS LLC




By:

______________________________

______________, Member







VOIP WORKS LLC




By:

______________________________

______________, Member








19




















MEMBER APPROVAL AND CERTIFYING SIGNATURE PAGE

TO VPW/US WIRELESS EXCHANGE AGREEMENT




Name

% OF membership Interest

Signature




___________________

___%

______________________________

___________________

___%




______________________________














20




















INVESTMENT REPRESENTATION STATEMENT




PURCHASER: __________________________________







ISSUER:

US WIRELESS ONLINE, INC. (Referred to herein below as the “Company”)




SECURITY:

Common Stock, par value $.001




QUANTITY:_______________ Shares




In connection with the purchase of the above-listed Securities of the Company,
I, the purchaser represent to the Company the following:




1.

Investment.  (a)  I am aware of the Company's business affairs and financial
condition.  I am purchasing the Securities for investment for my own account
only and not with a view to, or for resale in connection with, any
"distribution" thereof within the meaning of the Securities Act of 1933, as
amended (the “Securities Act”).  These securities have not been registered under
the Securities Act by reason of a specific exemption there from, which exemption
depends on, among other things, the bona fide nature of the investment intent as
expressed herein.  In this connection I understand that, in view of the
Securities and Exchange Commission ("SEC"), the statutory basis for such
exemption may be unavailable if my representation was predicated solely upon a
present intention to hold these Securities for the minimum capital gains period
specified under tax statutes, for a deferred sale, for or until an increase or
decrease in the market price of the Securities or for the period of one year or
any other fixed period in the future.




(b)

I have examined or have had an opportunity to examine, before the date hereof,
such documents and information relevant to this transaction as may have been
requested from the Company, in that connection, I have taken all steps necessary
to evaluate the merits and risks of this offering.




(c)  I have had an opportunity to ask questions of and receive answers from
officers of the Company, or a person or persons acting on its behalf, concerning
the terms and conditions of this investment, and all such questions have been
answered to my full satisfaction.








21

















2.

Restrictions on Transfer Under Securities Act.  I further acknowledge and
understand that the Securities must be held indefinitely unless they are
subsequently registered under the Securities Act and registered and/or qualified
under applicable state securities laws or unless an exemption from such
registration and/or qualification is available.  Moreover, I understand that the
Company is under no obligation to register the Securities.  In addition, I
understand that the certificate evidencing the Securities will be imprinted with
a legend which prohibits the transfer of the Securities unless they are
registered or unless the Company receives an opinion of counsel reasonably
satisfactory to the Company that such registration is not required.




3.

Sales Under Rule 144.  I am aware of the adoption of Rule 144 by the SEC
promulgated under the Securities Act, which in substance permits limited public
resale of securities acquired in a non- public offering subject to the
satisfaction of certain conditions, including: (i) the availability of certain
current public information about the Company, (ii) the resale being made through
a broker in an unsolicited "broker's transaction" or in transactions directly
with a " market maker," and (iv) the amount of securities sold during any
three-month period not exceeding specified limitations (generally 1% of the
total shares outstanding).




4.

Limitations on Rule 144.  I further acknowledge and understand that the Company
is currently, but at any time I wish to sell the Securities may not be,
satisfying the public information requirement of Rule 144, and, in such case, I
would be precluded from selling the Securities under Rule 144 even if the
minimum holding period under Rule 144 had been satisfied.




In Witness Whereof, the undersigned has executed this Investor Representation
Statement with knowledge that the above-named Issuer will rely on the truth and
completeness of the representations and warrantees contained herein.







DATE PURCHASER
















Name:




(Printed)











22











